DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3 and 5-15 are pending and examined below.

Response to Amendment
Applicant’s arguments in light of amendments, filed 4/28/21, with respect to Claims 1-3 and 5-15 have been fully considered and are persuasive.  The 35 USC § 103 rejections of Claims 1-3 and 5-15 have been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance in view of Locke et al. (US 2019/0066488), Richman et al. (US 2017/0199647), Collins et al. (US 2009/0265193), Venkatasubramanian et al. (US 2019/0161103), and Amer et al. (US 2019/0094124):

Regarding claim 1, Locke discloses an automated building inspection system including the utilization of drones and surface based robots with interior and exterior inspections for the quality and safety of a building.  
Richman discloses a UAV inspection system including using an aerial drone to inspect an exterior of a building with a plurality of camera types including steroid and infrared cameras to extract a location of building damage.

Venkatasubramanian discloses a system for automatic drone inspection including using a plurality of secondary devices of multiple different robotic locomotion systems to gather subsequent data after the primary inspection using more specialized systems including the use of ultrasonic testers.
Amer discloses a system of applying an infrared camera filter in order to inspect and identify corrosion under insulation (Abstract).
However, none of the art above either alone or in combination discloses the order of interior and exterior inspections utilizing mechanically applied infrared cut filters to camera inspections with the application of multiple different inspection vehicles including a plurality of lighting sources and a mechanically rotary folding arm.

Therefor claim 1 is allowed. Dependent claims 2-3 and 5-15 are likewise allowed for being dependent upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665